Citation Nr: 0909408	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin rash. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1944 to 
November 1944.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for a 
skin rash.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Skin rash is shown to have as least as likely as not, had 
its onset during the Veteran's period of active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a 
skin rash was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from a skin 
rash disability which ultimately led to his discharge from 
active service.  In his April 2006 VA Form 9, the Veteran 
stated that while he was stationed at Ft. Bragg, North 
Carolina, he went to the hospital during basic training for 
treatment for a skin rash.  The treatment continued 
throughout basic training and he was later discharged due to 
the rash.  He further added that the rash has continued up to 
the present time. 

As noted above, the Veteran's service treatment records are 
unavailable.  The National Personnel Records Center (NPRC) 
reported that the records may have been destroyed in a fire 
at that facility in 1973.  Moreover, as indicated above, the 
RO efforts to search for alternative records was 
unsuccessful.  However, the Board points out that there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this duty in mind.

In a September 1998 private treatment record, D. S., M. D., 
noted the Veteran's history of skin cancers.  He treated the 
Veteran with light therapy and chemicals on the lesions on 
his body over the next few years.  In post-service private 
diagnostic records dated January 2003, a biopsy confirmed the 
physician's current diagnosis of Grover's disease.  The 
Veteran's physician submitted a February 2004 statement which 
noted that since he started seeing the Veteran in 1998, the 
Veteran was treated for multiple skin conditions, however, 
itching and dermatitis had been a chronic feature of the 
Veteran's general profile. 

The Veteran was also treated for a skin condition by M. S., 
M. D. in January 2003.  In an allergy history given by the 
Veteran, the Veteran stated that he had a problem with severe 
eczema or other rashes many times and that it affected him 
while a child and in the Army. 

Although in-service treatment records are unavailable, within 
the claims file are two morning reports dated October 4 and 
5, 1944 on which the Veteran's name appears, noting that he 
was sick and confined to quarters. 

Furthermore, the record contains multiple lay statements by 
the Veteran's friends and the Veteran.  Statements dated in 
March and April 2004 from friends of the Veteran, were to the 
effect that they knew the Veteran before he went into the 
Army in 1944, and that he was discharged after about four 
months due to a skin rash.  The friends also noted that over 
the years the Veteran continued to be afflicted with the 
debilitating rash.  These statements discuss the Veteran's 
skin disability upon discharge of active service as well as 
the continuation of the skin disability in later years.  The 
Veteran's various correspondence reiterate these statements.

In view of the totality of the evidence, including the 
Veteran's documented skin disorder, his current complaints of 
persistent skin condition since service, and the lay evidence 
of the Veteran's friends pertaining to the onset of his 
condition, the Board finds that the Veteran's skin disability 
as likely as not had its onset during his period of active 
service.  There is also no evidence of record that supports a 
finding that the Veteran's claimed skin condition is not 
related his active military service.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the Veteran the benefit of the 
doubt, service connection for tinnitus is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin rash is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


